United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3619
                                   ___________

Gail L. Balmas,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner of *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                         Submitted: April 3, 2002
                             Filed: April 5, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Gail L. Balmas appeals the District Court’s1 order affirming the denial of
disability insurance benefits. Because Balmas failed to file a brief in the District
Court, she has forfeited the arguments she presents on appeal. See Roberts v. Apfel,



      1
       The Honorable H. Franklin Waters, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
222 F.3d 466, 470 (8th Cir. 2000) (refusing to address on appeal argument not
presented to district court). Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-